         Case 1:21-cv-00658-JPW Document 43 Filed 04/27/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
EPSILON ENERGY USA, INC.,   :                  Civil No. 1:21-CV-00658
                            :
        Plaintiff,          :
                            :
        v.                  :
                            :
CHESAPEAKE APPALACHIA, LLC, :
                            :
        Defendant.          :                  Judge Jennifer P. Wilson
                                     ORDER
        AND NOW, on this 27th day of April, 2021, for the reasons stated on the

record during the oral argument on April 26, 2021, IT IS ORDERED THAT

Plaintiff’s unopposed motion to seal (Doc. 36) is GRANTED. The Clerk of Court

is directed to file the transcript of proceedings on October 3, 2018 (Doc. 37) under

seal.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania
